The trial court found that Merejildo Diaz loaned the sum of $22,000 to Luis Arocho, to be repaid in three months at an interest rate of 10% per annum. Although Mr. Arocho denied that such a loan was ever made, the factual questions were for the court, its findings are fully supported by the evidence, and we perceive no grounds upon which to disturb them. The remainder of the defendant’s contentions have been examined and found to be without merit. Thompson, J. P., Bracken, Fiber and Spatt, JJ., concur.